EXHIBIT 10.2
 
December 28, 2012
 
Mr. David J. Drutz
Chief Executive Officer
DARA BioSciences, Inc.
8601 Six Forks Road
Suite 160
Raleigh, NC 27615


Dear David:


This letter (the “Agreement”) constitutes the agreement between Ladenburg
Thalmann & Co., Inc. (“Ladenburg” or the “Placement Agent”) and DARA
BioSciences, Inc. (the “Company”), that Ladenburg shall serve as the exclusive
placement agent for the Company, on a “reasonable best efforts” basis, in
connection with the proposed placement (the “Placement”) of registered
securities (the “Securities”) of the Company, including shares (the “Shares”) of
the Company’s convertible preferred stock, which Shares are convertible into the
Company’s common stock, par value $0.01 per share (the “Common Stock”) and
warrants to purchase shares of Common Stock. The terms of such Placement and the
Securities shall be mutually agreed upon by the Company and the purchasers
(each, a “Purchaser” and collectively, the “Purchasers”) and nothing herein
constitutes that Ladenburg would have the power or authority to bind the Company
or any Purchaser or an obligation for the Company to issue any Securities or
complete the Placement. This Agreement and the documents executed and delivered
by the Company and the Purchasers in connection with the Placement shall be
collectively referred to herein as the “Transaction Documents.”  The date of the
closing of the Placement shall be referred to herein as the “Closing Date.”  The
Company expressly acknowledges and agrees that Ladenburg’s obligations hereunder
are on a reasonable best efforts basis only and that the execution of this
Agreement does not constitute a commitment by Ladenburg to purchase the
Securities and does not ensure the successful placement of the Securities or any
portion thereof or the success of Ladenburg with respect to securing any other
financing on behalf of the Company. The Placement Agent may retain other brokers
or dealers to act as sub-agents or selected-dealers on its behalf in connection
with the Placement.


SECTION 1.           COMPENSATION.


(A)   A cash fee equal to 7% of the gross proceeds received by the Company from
the sale of the Securities at the closing of the Placement (the “Closing”).


(B)   Subject to compliance with FINRA Rule 5110(f)(2)(D), the Company also
agrees to reimburse Ladenburg’s expenses for all out-of-pocket expenses
(including reasonable fees and expenses of its counsel, and the reasonable fees
and expenses of any other independent experts retained by Ladenburg) incurred by
Ladenburg in connection with the engagement contemplated hereunder, which shall
not exceed to 1% of the aggregate gross proceeds raised in the Placement
(provided, however, that such expense cap in no way limits or impairs the
indemnification and contribution provisions of this Agreement).  Such
reimbursement shall be payable immediately upon (but only in the event of) a
Closing of the Placement.
 
 
1

--------------------------------------------------------------------------------

 


SECTION 2.           REGISTRATION STATEMENT.


The Company represents and warrants to, and agrees with, the Placement Agent
that:
 
(A)   The Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-3 (Registration File
No.333-173098) under the Securities Act of 1933, as amended (the “Securities
Act”), which became effective on April 19, 2011, for the registration under the
Securities Act of the Securities. At the time of such filing, the Company met
the requirements of Form S-3 under the Securities Act.  Such registration
statement meets the requirements set forth in Rule 415(a)(1)(x) under the
Securities Act and complies with said Rule. The Company will file with the
Commission pursuant to Rule 424(b) under the Securities Act, and the rules and
regulations (the “Rules and Regulations”) of the Commission promulgated
thereunder, a supplement to the form of prospectus included in such registration
statement relating to the placement of the Securities and the plan of
distribution thereof and has advised the Placement Agent of all further
information (financial and other) with respect to the Company required to be set
forth therein. Such registration statement, including the exhibits thereto, as
amended at the date of this Agreement, is hereinafter called the “Registration
Statement”; such prospectus in the form in which it appears in the Registration
Statement is hereinafter called the “Base Prospectus”; and the supplemented form
of prospectus, in the form in which it will be filed with the Commission
pursuant to Rule 424(b) (including the Base Prospectus as so supplemented) is
hereinafter called the “Prospectus Supplement.” Any reference in this Agreement
to the Registration Statement, the Base Prospectus or the Prospectus Supplement
shall be deemed to refer to and include the documents incorporated by reference
therein (the “Incorporated Documents”) pursuant to Item 12 of Form S-3 which
were filed under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), on or before the date of this Agreement, or the issue date of the Base
Prospectus or the Prospectus Supplement, as the case may be; and any reference
in this Agreement to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement, the Base Prospectus or the Prospectus Supplement
shall be deemed to refer to and include the filing of any document under the
Exchange Act after the date of this Agreement, or the issue date of the Base
Prospectus or the Prospectus Supplement, as the case may be, deemed to be
incorporated therein by reference. All references in this Agreement to financial
statements and schedules and other information which is “contained,” “included,”
“described,” “referenced,” “set forth” or “stated” in the Registration
Statement, the Base Prospectus or the Prospectus Supplement (and all other
references of like import) shall be deemed to mean and include all such
financial statements and schedules and other information which is or is deemed
to be incorporated by reference in the Registration Statement, the Base
Prospectus or the Prospectus Supplement, as the case may be.  No stop order
suspending the effectiveness of the Registration Statement or the use of the
Base Prospectus or the Prospectus Supplement has been issued, and no proceeding
for any such purpose is pending or has been initiated or, to the Company's
knowledge, is threatened by the Commission. For purposes of this Agreement,
“free writing prospectus” has the meaning set forth in Rule 405 under the
Securities Act and the “Time of Sale Prospectus” means the preliminary
prospectus, if any, together with the free writing prospectuses, if any, used in
connection with the Placement, including any documents incorporated by reference
therein.
 
 
2

--------------------------------------------------------------------------------

 
 
(B)    The Registration Statement (and any further documents to be filed with
the Commission) contains all exhibits and schedules as required by the
Securities Act. Each of the Registration Statement and any post-effective
amendment thereto, at the time it became effective, complied in all material
respects with the Securities Act and the Exchange Act and the applicable Rules
and Regulations and did not and, as amended or supplemented, if applicable, will
not, contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading. The Base Prospectus, the Time of Sale Prospectus, if any, and
the Prospectus Supplement, each as of its respective date, comply in all
material respects with the Securities Act and the Exchange Act and the
applicable Rules and Regulations. Each of the Base Prospectus, the Time of Sale
Prospectus, if any, and the Prospectus Supplement, as amended or supplemented,
did not and will not contain as of the date thereof any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The Incorporated Documents, when they were filed with the
Commission, conformed in all material respects to the requirements of the
Exchange Act and the applicable Rules and Regulations, and none of such
documents, when they were filed with the Commission, contained any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements therein (with respect to Incorporated Documents incorporated
by reference in the Base Prospectus or Prospectus Supplement), in light of the
circumstances under which they were made not misleading; and any further
documents so filed and incorporated by reference in the Base Prospectus, the
Time of Sale Prospectus, if any, or Prospectus Supplement, when such documents
are filed with the Commission, will conform in all material respects to the
requirements of the Exchange Act and the applicable Rules and Regulations, as
applicable, and will not contain any untrue statement of a material fact or omit
to state a material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. No post-effective
amendment to the Registration Statement reflecting any facts or events arising
after the date thereof which represent, individually or in the aggregate, a
fundamental change in the information set forth therein is required to be filed
with the Commission.  There are no documents required to be filed with the
Commission in connection with the transaction contemplated hereby that (x) have
not been filed as required pursuant to the Securities Act or (y) will not be
filed within the requisite time period. There are no contracts or other
documents required to be described in the Base Prospectus, the Time of Sale
Prospectus, if any, or Prospectus Supplement, or to be filed as exhibits or
schedules to the Registration Statement, which have not been described or filed
as required.
 
(C)    The Company is eligible to use free writing prospectuses in connection
with the Placement pursuant to Rules 164 and 433 under the Securities Act.  Any
free writing prospectus that the Company is required to file pursuant to Rule
433(d) under the Securities Act has been, or will be, filed with the Commission
in accordance with the requirements of the Securities Act and the applicable
rules and regulations of the Commission thereunder.  Each free writing
prospectus that the Company has filed, or is required to file, pursuant to Rule
433(d) under the Securities Act or that was prepared by or behalf of or used by
the Company complies or will comply in all material respects with the
requirements of the Securities Act and the applicable rules and regulations of
the Commission thereunder.  The Company will not, without the prior consent of
the Placement Agent, prepare, use or refer to, any free writing prospectus.
 
 
3

--------------------------------------------------------------------------------

 
 
(D)    The Company has delivered, or will as promptly as practicable deliver, to
the Placement Agent complete conformed copies of the Registration Statement and
of each consent and certificate of experts, as applicable, filed as a part
thereof, and conformed copies of the Registration Statement (without exhibits),
the Base Prospectus, the Time of Sale Prospectus, if any, and the Prospectus
Supplement, as amended or supplemented, in such quantities and at such places as
the Placement Agent reasonably requests. Placement Agent acknowledges that all
such materials as exist on the date of this letter are available on EDGAR.
Neither the Company nor any of its directors and officers has distributed and
none of them will distribute, prior to the Closing Date, any offering material
in connection with the offering and sale of the Securities pursuant to the
Placement other than the Base Prospectus, the Time of Sale Prospectus, if any,
the Prospectus Supplement, the Registration Statement, copies of the documents
incorporated by reference therein and any other materials permitted by the
Securities Act.
 
SECTION 3.           REPRESENTATIONS AND WARRANTIES INCORPORATED BY REFERENCE.
Each of the representations and warranties (together with any related disclosure
schedules thereto) made to the Purchasers in that certain Securities Purchase
Agreement dated as of December 28, 2012, between the Company and each Purchaser,
is hereby incorporated herein by reference (as though fully restated herein) and
is hereby made to, and in favor of, Ladenburg.
 
SECTION 4.           REPRESENTATIONS OF LADENBURG.  Ladenburg represents and
warrants that it is (i) a member in good standing of FINRA, (ii) is registered
as a broker/dealer under the Securities Exchange Act of 1934 (the “Exchange
Act”) and (iii) is licensed as a broker/dealer under the laws of the States
applicable to the offers and sales of Securities by Ladenburg.  Ladenburg will
immediately notify the Company in writing of any change in its status as such.
Ladenburg covenants that it will use its reasonable best efforts to conduct the
Transaction hereunder in compliance with the provisions of this
Agreement.  Except as required by law or as contemplated by this agreement,
Ladenburg will keep confidential all material nonpublic information, including
information regarding the Transaction contemplated hereunder, provided to it by
the Company or its affiliates or advisors and use such information only for the
purposes contemplated herein.


SECTION 5.           INDEMNIFICATION. The Company agrees to the indemnification
and other agreements set forth in the Indemnification Provisions (the
“Indemnification”) attached hereto as Addendum A, the provisions of which are
incorporated herein by reference and shall survive the termination or expiration
of this Agreement.


SECTION 6.           ENGAGEMENT TERM.  Ladenburg’s engagement hereunder will be
until the earlier of (i) 30 days following the date hereof and (ii) the
completion of the Placement. The engagement may be terminated by either the
Company or Ladenburg at any time upon 10 days’ written notice. Notwithstanding
anything to the contrary contained herein, the provisions concerning the
Company’s obligation to pay any fees actually earned and to reimburse expenses
actually incurred and reimbursable pursuant to Section 1 hereof and which are
permitted to be reimbursed under FINRA Rule 5110(f)(2)(D), and the
confidentiality, indemnification, contribution provisions contained herein and
the Company’s obligations contained in the Indemnification Provisions will
survive any expiration or termination of this Agreement.  Ladenburg agrees not
to disclose or use any confidential information concerning the Company provided
to it by the Company for any purposes other than those contemplated under this
Agreement.
 
 
4

--------------------------------------------------------------------------------

 


SECTION 7.           LADENBURG INFORMATION.  The Company agrees that any
information or advice rendered by Ladenburg in connection with this engagement
is for the confidential use of the Company only in their evaluation of the
Placement and, except as otherwise required by law, the Company will not
disclose or otherwise refer to the advice or information in any manner without
Ladenburg’s prior written consent.


SECTION 8.           NO FIDUCIARY RELATIONSHIP.  This Agreement does not create,
and shall not be construed as creating rights enforceable by any person or
entity not a party hereto, except those entitled hereto by virtue of the
Indemnification Provisions hereof.  The Company acknowledges and agrees that
Ladenburg is not and shall not be construed as a fiduciary of the Company and
shall have no duties or liabilities to the equity holders or the creditors of
the Company or any other person by virtue of this Agreement or the retention of
Ladenburg hereunder, all of which are hereby expressly waived.


SECTION 9.           CLOSING.  The obligations of the Placement Agent, and the
closing of the sale of the Securities hereunder are subject to the accuracy,
when made and on the Closing Date, of the representations and warranties on the
part of the Company and its Subsidiaries contained herein, to the accuracy of
the statements of the Company and its Subsidiaries made in any certificates
pursuant to the provisions hereof, to the performance by the Company and its
Subsidiaries of their obligations hereunder, and to each of the following
additional terms and conditions:
 
(A)    No stop order suspending the effectiveness of the Registration Statement
shall have been issued and no proceedings for that purpose shall have been
initiated or threatened by the Commission, and any request for additional
information on the part of the Commission (to be included in the Registration
Statement, the Base Prospectus or the Prospectus Supplement or otherwise) shall
have been complied with to the reasonable satisfaction of the Placement Agent.


(B)    The Placement Agent shall not have discovered and disclosed to the
Company on or prior to the Closing Date that the Registration Statement, the
Base Prospectus or the Prospectus Supplement or any amendment or supplement
thereto contains an untrue statement of a fact which, in the opinion of counsel
for the Placement Agent, is material or omits to state any fact which, in the
opinion of such counsel, is material and is required to be stated therein or is
necessary to make the statements therein not misleading.
 
(C)    All corporate proceedings and other legal matters incident to the
authorization, form, execution, delivery and validity of each of this Agreement,
the Securities, the Registration Statement, the Base Prospectus and the
Prospectus Supplement and all other legal matters relating to this Agreement and
the transactions contemplated hereby shall be reasonably satisfactory in all
material respects to counsel for the Placement Agent, and the Company shall have
furnished to such counsel all documents and information that they may reasonably
request to enable them to pass upon such matters.
 
 
5

--------------------------------------------------------------------------------

 
 
(D)    The Placement Agent shall have received from outside counsel to the
Company such counsel’s written opinion, addressed to the Placement Agent and the
Purchasers dated as of the Closing Date, in form and substance reasonably
satisfactory to the Placement Agent, which opinion shall include a “10b-5”
negative assurance from such counsel.
 
(E)    Neither the Company nor any of its Subsidiaries shall have sustained
since the date of the latest audited financial statements included or
incorporated by reference in the Base Prospectus, any loss or interference with
its business from fire, explosion, flood, terrorist act or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, otherwise than as set forth in or
contemplated by the Base Prospectus and (ii) since such date there shall not
have been any change in the capital stock or long-term debt of the Company or
any of its Subsidiaries or any change, or any development involving a
prospective change, in or affecting the business, general affairs, management,
financial position, stockholders’ equity, results of operations or prospects of
the Company and its Subsidiaries, otherwise than as set forth in or contemplated
by the Base Prospectus, the effect of which, in any such case described in
clause (i) or (ii), is, in the judgment of the Placement Agent, so material and
adverse as to make it impracticable or inadvisable to proceed with the sale or
delivery of the Securities on the terms and in the manner contemplated by the
Base Prospectus, the Time of Sale Prospectus, if any, and the Prospectus
Supplement.
 
(F)    The Common Stock is registered under the Exchange Act.  The Company shall
have taken no action designed to, or likely to have the effect of terminating
the registration of the Common Stock under the Exchange, nor has the Company
received any information suggesting that the Commission is contemplating
terminating such registration.
 
(G)    Subsequent to the execution and delivery of this Agreement, there shall
not have occurred any of the following: (i) trading in securities generally on
the New York Stock Exchange or the Nasdaq National Market shall have been
suspended or minimum or maximum prices or maximum ranges for prices shall have
been established on any such exchange or such market by the Commission, by such
exchange or by any other regulatory body or governmental authority having
jurisdiction, (ii) a banking moratorium shall have been declared by federal or
state authorities or a material disruption has occurred in commercial banking or
securities settlement or clearance services in the United States, (iii) the
United States shall have become engaged in hostilities in which it is not
currently engaged, the subject of an act of terrorism, there shall have been an
escalation in hostilities involving the United States, or there shall have been
a declaration of a national emergency or war by the United States, or (iv) there
shall have occurred any other calamity or crisis or any change in general
economic, political or financial conditions in the United States or elsewhere,
if the effect of any such event in clause (iii) or (iv) makes it, in the sole
judgment of the Placement Agent, impracticable or inadvisable to proceed with
the sale or delivery of the Securities on the terms and in the manner
contemplated by the Base Prospectus and the Prospectus Supplement.
 
 
6

--------------------------------------------------------------------------------

 
 
(H)    No action shall have been taken and no statute, rule, regulation or order
shall have been enacted, adopted or issued by any governmental agency or body
which would, as of the Closing Date, prevent the issuance or sale of the
Securities or materially and adversely affect or potentially and adversely
affect the business or operations of the Company; and no injunction, restraining
order or order of any other nature by any federal or state court of competent
jurisdiction shall have been issued as of the Closing Date which would prevent
the issuance or sale of the Securities or materially and adversely affect or
potentially and adversely affect the business or operations of the Company.
 
(I)     The Company shall have prepared and filed with the Commission a Current
Report on Form 8-K with respect to the Placement, including as an exhibit
thereto this Agreement.
 
(J)     The Company shall have entered into subscription agreements with each of
the Purchasers and such agreements shall be in full force and effect and shall
contain representations, warranties and covenants of the Company as agreed
between the Company and the Purchasers.
 
(K)    FINRA shall have raised no objection to the fairness and reasonableness
of the terms and arrangements of this Agreement.  In addition, the Company
shall, if requested by the Placement Agent, make or authorize Placement Agent’s
counsel to make on the Company’s behalf, an Issuer Filing with FINRA pursuant to
FINRA Rule 5110 with respect to the Registration Statement and pay all filing
fees required in connection therewith.  
  
(L)    Prior to the Closing Date, the Company shall have furnished to the
Placement Agent such further information, certificates and documents as the
Placement Agent may reasonably request.
 
All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agent.
 
 
7

--------------------------------------------------------------------------------

 
 
SECTION 10.          GOVERNING LAW. This Agreement will be governed by, and
construed in accordance with, the laws of the State of  New York applicable to
agreements made and to be performed entirely in such State.  This Agreement may
not be assigned by either party without the prior written consent of the other
party.  This Agreement shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and permitted assigns. Any right
to trial by jury with respect to any dispute arising under this Agreement or any
transaction or conduct in connection herewith is waived.  Each of the Placement
Agent and the Company: (i) agrees that any legal suit, action or proceeding
arising out of or relating to this Agreement and/or the transactions
contemplated hereby shall be instituted exclusively in New York Supreme Court,
County of New York, or in the United States District Court for the Southern
District of New York, (ii) waives any objection which it may have or hereafter
to the venue of any such suit, action or proceeding, and (iii) irrevocably
consents to the jurisdiction of the New York Supreme Court, County of New York,
and the United States District Court for the Southern District of New York in
any such suit, action or proceeding.  Each of the Placement Agent and the
Company further agrees to accept and acknowledge service of any and all process
which may be served in any such suit, action or proceeding in the New York
Supreme Court, County of New York, or in the United States District Court for
the Southern District of New York and agrees that service of process upon the
Company mailed by certified mail to the Company’s address shall be deemed in
every respect effective service of process upon the Company, in any such suit,
action or proceeding, and service of process upon the Placement Agent mailed by
certified mail to the Placement Agent’s address shall be deemed in every respect
effective service process upon the Placement Agent, in any such suit, action or
proceeding.  Nothing contained herein shall be deemed to limit in any way any
right to serve process in any manner permitted by law. If either party shall
commence an action or proceeding to enforce any provisions of a Transaction
Document, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorneys fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
action or proceeding.


SECTION 11.         ENTIRE AGREEMENT/MISC. This Agreement (including the
attached Indemnification Provisions) embodies the entire agreement and
understanding between the parties hereto, and supersedes all prior agreements
and understandings, relating to the subject matter hereof.  If any provision of
this Agreement is determined to be invalid or unenforceable in any respect, such
determination will not affect such provision in any other respect or any other
provision of this Agreement, which will remain in full force and effect.  This
Agreement may not be amended or otherwise modified or waived except by an
instrument in writing signed by both Ladenburg and the Company.  The
representations, warranties, agreements and covenants contained herein shall
survive the closing of the Placement and delivery and/or exercise of the
Securities, as applicable.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or a .pdf format file, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile
or .pdf signature page were an original thereof.  The Company agrees that the
Placement Agent may rely upon, and is a third party beneficiary of, the
representations and warranties, and applicable covenants set forth in any such
purchase, subscription or other agreement with the Purchasers in the Placement.


SECTION 12.          NOTICES. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified on the signature pages attached hereto prior to 6:30
p.m. (New York City time) on a business day, (b) the next business day after the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number on the signature pages attached hereto on a day that is
not a business day or later than 6:30 p.m. (New York City time) on any business
day, (c) the business day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given.  The address for such
notices and communications shall be as set forth on the signature pages hereto.
 
 
8

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
 
 
[The remainder of this page has been intentionally left blank.]
 
 
 
 
 
 
 
 
 
 
 
9

--------------------------------------------------------------------------------

 
 
Please confirm that the foregoing correctly sets forth our agreement by signing
and returning to Ladenburg the enclosed copy of this Agreement.
 

  Very truly yours,           LADENBURG THALMANN & CO., INC.          
 
By:
/s/ Nicholas Stergis       Name: Nicholas Stergis       Title: Managing Director
            Address for notice:     4400 Biscayne Blvd     14th Floor     Miami,
Florida 33137     Attention: General Counsel  

 
Accepted and Agreed to as of the date first written above:
 
DARA BioSciences, Inc.
       
By:
/s/ David J. Drutz        Name: David J. Drutz     Title: Chief Executive
Officer         Address for notice:   8601 Six Forks Road   Suite 160   Raleigh,
NC 27615   Attention: David J. Drutz  

 
 
10

--------------------------------------------------------------------------------

 
 
ADDENDUM A


INDEMNIFICATION PROVISIONS


In connection with the engagement of Ladenburg Thalmann & Co. Inc. (“Ladenburg”)
by DARA BioSciences, Inc.  (the “Company”) pursuant to a letter agreement dated
December 28, 2012, between the Company and Ladenburg, as it may be amended from
time to time in writing (the “Agreement”), the Company hereby agrees as follows:


1.  
The Company hereby agrees to indemnify and hold Ladenburg, its officers,
directors, principals, employees, affiliates, and stockholders, and their
successors and assigns, harmless from and against any and all loss, claim,
damage, liability, deficiencies, actions, suits, proceedings, costs and legal
expenses or expense whatsoever (including, but not limited to, reasonable legal
fees and other expenses and reasonable disbursements incurred in connection with
investigating, preparing to defend or defending any action, suit or proceeding,
including any inquiry or investigation, commenced or threatened, or any claim
whatsoever, or in appearing or preparing for appearance as witness in any
proceeding, including any pretrial proceeding such as a deposition)
(collectively the “Losses”) arising out of, based upon, or in any way related or
attributed to, (i) any breach of a representation, warranty or covenant by the
Company contained in this Agreement; or (ii) any activities or services
performed hereunder by Ladenburg, unless it is finally judicially determined in
a court of competent jurisdiction that such Losses were the primary and direct
result of the intentional misconduct or gross negligence of Ladenburg in
performing the services hereunder.



2.  
If Ladenburg receives written notice of the commencement of any legal action,
suit or proceeding with respect to which the Company is or may be obligated to
provide indemnification pursuant to this Section (B), Ladenburg shall, within
twenty (20) days of the receipt of such written notice, give the Company written
notice thereof (a “Claim Notice”).  Failure to give such Claim Notice within
such twenty (20) day period shall not constitute a waiver by Ladenburg of its
right to indemnity hereunder with respect to such action, suit or proceeding;
provided, however, the indemnification hereunder may be limited by any such
failure to provide a Claim Notice to the Company that materially prejudices the
Company. Upon receipt by the Company of a Claim Notice from Ladenburg with
respect to any claim for indemnification which is based upon a claim made by a
third party (“Third Party Claim”), the Company may assume the defense of the
Third Party Claim with counsel of its own choosing, as described
below.  Ladenburg shall cooperate in the defense of the Third Party Claim and
shall furnish such records, information and testimony and attend all such
conferences, discovery proceedings, hearings, trial and appeals as may be
reasonably required in connection therewith.  Ladenburg shall have the right to
employ its own counsel in any such action which shall be at the Company's
expense if (i) the Company and Ladenburg shall have mutually agreed in writing
to the retention of such counsel, (ii) the Company shall have failed in a timely
manner to assume the defense and employ counsel or experts reasonably
satisfactory to Ladenburg in such litigation or proceeding or (iii) the named
parties to any such litigation or proceeding (including any impleaded parties)
include the Company and Ladenburg and representation of the Company and
Ladenburg by the same counsel or experts would, in the reasonable opinion of
Ladenburg, be inappropriate due to actual or potential differing interests
between the Company and Ladenburg. The Company shall not satisfy or settle any
Third Party Claim for which indemnification has been sought and is available
hereunder, without the prior written consent of Ladenburg, which consent shall
not be delayed and which shall not be required if Ladenburg is granted a release
in connection therewith.   The indemnification provisions hereunder shall
survive the termination or expiration of this Agreement.

 
 
11

--------------------------------------------------------------------------------

 
 
3.  
The Company further agrees, upon demand by Ladenburg, to promptly reimburse
Ladenburg for, or pay, any loss, claim, damage, liability or expense as to which
Ladenburg has been indemnified herein with such reimbursement to be made
currently as any loss, damage, liability or expense is incurred by Ladenburg.
Notwithstanding the provisions of the aforementioned Indemnification, any such
reimbursement or payment by the Company of fees, expenses, or disbursements
incurred by Ladenburg shall be repaid by Ladenburg in the event of any
proceeding in which a final judgment (after all appeals or the expiration of
time to appeal) is entered in a court of competent jurisdiction against
Ladenburg based solely upon its gross negligence or intentional misconduct in
the performance of its duties hereunder, and provided further, that the Company
shall not be required to make reimbursement or payment for any settlement
effected without the Company’s prior written consent (which consent shall not be
unreasonably withheld or delayed).



4.  
If for any reason the foregoing indemnification is unavailable or is
insufficient to hold such indemnified party harmless, the Company agrees to
contribute the amount paid or payable by such indemnified party in such
proportion as to reflect not only the relative benefits received by the Company,
as the case may be, on the one hand, and Ladenburg, on the other hand, but also
the relative fault of the Company and Ladenburg as well as any relevant
equitable considerations.  In no event shall Ladenburg contribute in excess of
the fees actually received by it pursuant to the terms of this Agreement.



5.  
For purposes of this Agreement, each officer, director, stockholder, and
employee or affiliate of Ladenburg and each person, if any, who controls
Ladenburg (or any affiliate) within the meaning of either Section 15 of the
Securities Act of 1933, as amended, or Section 20 of the Securities Exchange Act
of 1934, as amended, shall have the same rights as Ladenburg with respect to
matters of indemnification by the Company hereunder.

 
 

  LADENBURG THALMANN & CO. INC.            
By:
/s/ Nicholas Stergis       Name: Nicholas Stergis       Title: Managing Director
         


Accepted and Agreed to as of the date first written above:
 
DARA BioSciences, Inc.
       
By:
 /s/ David J. Drutz     Name: David J. Drutz     Title: Chief Executive Officer
 

 
 
 
12

--------------------------------------------------------------------------------